Citation Nr: 1741221	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $7020.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Milwaukee Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that in June 2014, the RO readjusted the Veteran's pension payments based on a finding that it had mistakenly counted employment income received by the Veteran's son as employment income received by the Veteran.  It appears that this finding and corresponding readjustment may have voided at least part of the underlying overpayment assessed in this case.  However, because it is not entirely clear whether the entire overpayment has been voided, the Board will proceed to determine whether waiver of any overpayment that was assessed in relation to employment income thought to be received by the Veteran can be waived.   


FINDING OF FACT

Recovery of the overpayment is reasonably shown to result in undue hardship to the Veteran.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of pension benefits in an amount calculated as $7020 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience." 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In determining whether collection of the debt is against equity and good conscience, where, as here, there is no indication of fraud, misrepresentation or bad faith, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a).

In an August 2013 letter, VA assessed the Veteran with an overpayment of $7020 based on him having received unreported private employment income.  In a subsequent August 2013 financial status report, the Veteran reported $638 per month in income and $1158 per month in monthly expenses.  Thus, his monthly expenses greatly exceeded his monthly income.  Consequently, the evidence reasonably shows that repayment of the $7020 overpayment constituted an undue hardship for the Veteran.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that this undue hardship outweighs the other waiver elements in this case.  Accordingly, waiver of the $7020 overpayment is warranted.   




ORDER

Waiver of overpayment of nonservice-connected pension benefits in the amount of $7020 is granted.     




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


